Citation Nr: 1444947	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-38 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for status post bilateral leg condition, to include blood clots and as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to February 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled to testify at a Board hearing in October 2014, however he withdrew his request for a hearing and withdrew the appeal through a written statement from his appointed representative received by VA in October 2014.

This appeal originally included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), and this issue was addressed in the August 2010 statement of the case.  However, that issue was entirely resolved with a full grant of the benefit sought in a September 2012 RO rating decision; the PTSD service connection issue is therefore no longer in appellate status and is not before the Board at this time.


FINDING OF FACT

In a written statement received by VA in October 2014, prior to the promulgation of a Board decision in the matter, the Veteran (through his appointed representative) expressed his intent to withdraw his appeal seeking service connection for status post bilateral leg condition; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim seeking service connection for status post bilateral leg condition, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal and Dismissal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision in a matter.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  38 C.F.R. § 20.204.

In a signed written statement received by VA in October 2014, the Veteran's appointed representative expressed that the Veteran desired to withdraw his hearing request and to withdraw ("drop") his appeal.  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for status post bilateral leg condition is dismissed.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


